DETAILED ACTION

This Office Action is in response to the application as originally filed 12/09/2020. The detail office action to the pending claims 1-16 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/27/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Specification
The Abstract of the Disclosure filed 10/08/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of the claims (e.g. claims 1 and 11). The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

. 	Drawings
The drawings were received on 12/09/22020.  The drawings are objected to because Figure 1 is an audio receiving apparatus of a Related Art (e.g. Para [0002]-[0003] of the Specification, as originally filed), as such it should be designated by a legend such as --Prior Art-- because only that which is old 

    PNG
    media_image1.png
    134
    590
    media_image1.png
    Greyscale


Claim Objections
The following claims are objected to because of the following informalities:  
Independent claim 1 is objected to for recitation of the term “offset/shift” in lines 8-11. A slash mark, most commonly, is used as the word substitute for "and", "or" or "and or". Accordingly, said slash mark in claim 1 is considered vague and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is respectfully suggested amending said term. Appropriate correction required. 
Independent claim 11 is objected to for recitation of the term “offset/shift” in lines 7-9. A slash mark, most commonly, is used as the word substitute for "and", "or" or "and or". Accordingly, said slash mark in claim 11 is considered vague and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is respectfully suggested amending said term. Appropriate correction required. 
Dependent claims 3-4, 9-10, 12-13, 15-16 include similar recitation as their base claims 1, 11 respectively. It is respectfully suggested amending said terms. Appropriate correction required.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-16 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are EP1022847 to Kaengsep et al. (“Kaengsep”, hereinafter), US2009/0175385 issued to Tsai et al (“Tsai”, hereinafter) and US2012/0028594 to Rao et al. (“Rao”, hereinafter)

Regarding Independent claims 1 and 11, the prior art of record, specifically 
Kaengsep teaches a method and apparatus for demodulating a frequency-modulated (FM) signal having a nominal carrier center frequency fc, characterized by said method comprising steps of determining a difference between phases of the nominal carrier center frequency and an instantaneous period of said FM signal, providing an output signal which is proportional to said difference, as a demodulated signal, wherein the said determining the difference between phases comprises limiting the FM signal into a rectangular wave signal, providing a pulse of a first polarity each time when the instantaneous period is longer than said period of said nominal carrier frequency, the duration of said pulse being proportional to said difference, providing a pulse of a second polarity each time when the instantaneous period is shorter than said period of said nominal carrier frequency, the duration of said pulse being proportional to said difference, converting the resulting pulse train into said demodulated signal; wherein the apparatus, further comprises a  limiter which generates a phase signal and a zero crossing circuit which changes the state at each negative and positive zero-crossing of the input signal (e.g. Kaengsep, Abstract, Figs. 5-6, Paras [0015]-[0016], [0022]-[0026]).
Tsai teaches a Radio Data System (RDS) decoder circuit and a method of radio data system (RD which determines a subcarrier frequency utilizing the RDS signal of an FM broadcast 
Rao teaches method and apparatus for demodulating a frequency modulation (FM) demodulated signal in direct conversion radio receivers, wherein the FM demodulation system recovers the desired information from a received FM RF signal and distortions associated with IQ imbalance can be removed. The FM demodulation system uses a filtering technique in which the bandwidth filtered and the bandwidth is adjusted based on whether a desired on-channel signal is present. The FM demodulation system also includes an Adaptive Automatic Frequency Control Controller and determines whether a frequency netting error lies within an acceptable netting error range that is dependent on a LPF bandwidth setting of the filter and, if not, repeatedly scales an update rate and step size of the local oscillator used to demodulate the received RF signal based on differences between the frequency netting error and the range boundaries until the netting error is within the acceptable range (e.g. Rao, Figs 2-4, Paras [0016], [0021], [0041], [0050]).
However, none of the prior arts cited alone or in combination provides the design aspect or motivation to a frequency modulation demodulation device comprising: an input terminal, for receiving an input signal; a phase converter, coupled to the input terminal, for receiving the input signal to obtain a phase signal; a phase-locked loop circuit, coupled to the phase converter, for generating a phase adjustment signal according to the phase signal, and adjusting the phase signal according to the phase adjustment signal to perform demodulation of the input signal; and a frequency offset/shift detector, coupled to the phase-locked loop circuit, for generating a frequency offset/shift determining signal according to the phase adjustment signal obtained from the phase-locked loop circuit, wherein the frequency offset/shift determining signal is related to a phase frequency offset/shift of the input signal,  as recited in independent claim 1 and further limited in dependent claims 2-10; or provide the design aspect or motivation to a control method of a frequency modulation demodulation device, comprising: receiving an input signal; obtaining, by a phase converter, a phase signal according to the input signal; generating, by a phase-locked loop circuit, a phase adjustment signal according to the phase signal, wherein the phase-locked loop circuit adjusts the phase signal according to the phase adjustment signal to perform demodulation of the input signal; and generating a frequency offset/shift determining signal according to the phase adjustment signal, wherein the frequency offset/shift determining signal is related to a phase frequency offset/shift of the input signal. as recited in independent claim 11 and further limited in dependent claims 12-16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: see PTO-892 Notice of Reference Cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632